Exhibit 10.2

 

 

 

EXECUTION COPY

 

 

REGISTRATION RIGHTS AGREEMENT

by and between

Rite Aid Corporation

and

The Jean Coutu Group (PJC) Inc.

___________________

Dated as of August 23, 2006

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

1.

 

DEMAND REGISTRATIONS

 

1

2.

 

PIGGYBACK REGISTRATIONS

 

5

3.

 

OTHER REGISTRATIONS

 

7

4.

 

SELECTION OF UNDERWRITERS

 

7

5.

 

HOLDBACK AGREEMENTS

 

7

6.

 

PROCEDURES

 

7

7.

 

REGISTRATION EXPENSES

 

12

8.

 

INDEMNIFICATION

 

12

9.

 

RULE 144

 

14

10.

 

TRANSFER OF REGISTRATION RIGHTS

 

15

11.

 

MISCELLANEOUS

 

15

12.

 

STOCKHOLDER PRO RATA DISTRIBUTION

 

19

13.

 

EFFECTIVENESS

 

20

 

i


--------------------------------------------------------------------------------




Index of Defined Terms

5% Spinoff Coutu Stockholder

 

19

Additional Preemptive Securities Purchase

 

4

Affiliate

 

1

Agreement

 

1

Beneficial Ownership

 

19

Blackout Period

 

12

Business Day

 

7

Closing

 

7

Company

 

1

control

 

1

controlled by

 

1

Coutu Stockholder

 

20

Demand Registration

 

1

Demand Registration Statement

 

2

Exchange Act

 

8

Family Member

 

20

Green

 

6

Group

 

20

Investor

 

1

Lender

 

15

LGP Registration Rights Agreement

 

7

Liabilities

 

12

Liability

 

12

Person

 

1

Piggyback Registration

 

5

Piggyback Registration Statement

 

5

Preemptive Securities

 

4

Prospectus

 

4

Registrable Securities

 

4

Registration Expenses

 

12

Registration Statement

 

4

Representative

 

8

Rite Aid Common Stock

 

4

Rule 144

 

5

SEC

 

5

Securities Act

 

5

Stock Consideration

 

5

Stock Purchase Agreement

 

5

Stockholder Agreement

 

5

Stockholder Pro Rata Distribution

 

19

Suspension Notice

 

11

Total Voting Power

 

20

under common control with

 

1

underwritten registration or underwritten offering

 

5

 

ii


--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT dated as of August 23, 2006, by and between Rite
Aid Corporation, a Delaware corporation (the “Company”, which term includes any
other Person (as defined below) referred to in the second sentence of Section
11(c) hereof), and The Jean Coutu Group (PJC) Inc., a Québec corporation (the
“Investor”, which term includes any 100% owned (directly or indirectly)
Affiliates (as defined below), Lenders hereby permitted by Section 10 of this
Agreement and each 5% Spinoff Coutu Stockholder (as defined in Section 12(a))).

“Affiliate” means with respect to any Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with, such specified Person; “control” (including the terms
“controlled by” and “under common control with”), with respect to the
relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee or executor, by contract or any other means.

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

“Person” means any individual, corporation, limited liability company, limited
or general partnership, association, joint-stock company, trust, unincorporated
organization, other entity, or government or any agency or political subdivision
thereof.

In consideration of the mutual covenants and agreements herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement agree as follows:

1.             Demand Registrations.

(a)           Right to Request Registration.  At any time after the Company
files with the SEC (as defined in Section 1(n) below) its Annual Report on Form
10-K for its fiscal year ended March 3, 2007, the Investor (including a Lender
permitted by Section 10 of this Agreement, a 5% Spinoff Coutu Stockholder, or a
combination thereof) may, by written notice to the Company, request an
underwritten registration (as defined in Section 1(s) below) under the
Securities Act (as defined in Section 1(o) below) of all or part of the
Registrable Securities (as defined in Section 1(k) below); provided that either
(A) the reasonably anticipated aggregate offering price to the public of such
public offering, net of underwriting discounts and commissions, would exceed
$100 million or (B) the underwritten registration is for shares representing at
least 25% of the Registrable Securities outstanding at that time (a “Demand
Registration”).

(b)           Demand Registration Statement.  The Company shall use its
reasonable best efforts to file, as soon as reasonably practicable, after the
Company’s receipt of any request for a Demand Registration, in its sole
discretion, either (i) a shelf registration statement on Form S-3 or such other
form under the Securities Act then available to the Company, registering for
resale


--------------------------------------------------------------------------------




such number of shares of Registrable Securities as the Investor(s) have
requested to be included in the Demand Registration and have such shelf
registration statement declared effective as soon as reasonably practicable
after receiving a request for a Demand Registration, or (ii) a prospectus
supplement covering such number of shares of Registrable Securities as requested
by the Investor(s) to be included in the Demand Registration; provided, in the
case of clause (ii), that the Company has previously filed and there remains
effective a shelf registration statement on Form S-3 or any successor form
thereto then available to the Company that permits the Demand Registration
without the filing of a new registration statement.  Such registration statement
referred to in clause (i) and (ii) above (including the Prospectus (as defined
in Section 1(j) below), amendments and supplements to such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such registration statement) is
hereinafter referred to as a “Demand Registration Statement.”

(c)           Number of Demand Registrations.  The Investor(s) shall be entitled
to request an aggregate of six Demand Registrations pursuant to Section 1(a)
hereof.  A registration shall not count as one of the six permitted Demand
Registrations (i) until (A) the related Demand Registration Statement has become
effective by the SEC in the case of Section 1(b)(i) above, or (B) the filing of
the prospectus supplement contemplated in the case of Section 1(b)(ii) above,
and (ii) unless the Demand Registration Statement remains effective for the
periods set forth in Section 1(f) herein.  The Company will not be obligated to
effect a Demand Registration more than once in any six-month period.  For the
avoidance of doubt, the Company shall not be obligated to effect more than six
Demand Registrations, whether such Demand Registrations are requested by the
original Investor, Lenders permitted by Section 10 of this Agreement, one or
more 5% Spinoff Coutu Stockholders, or a combination thereof.

(d)           Priority on Demand Registrations.  The Company and other holders
of equity securities of the Company shall have the right to participate in and
include any equity securities of the Company in any Demand Registration, subject
to the priority provisions set forth in this Section 1(d).  If the managing
underwriter of any Demand Registration shall advise the Company that in its
reasonable opinion the number of equity securities requested to be included in
such Demand Registration exceeds the number that can be sold in such offering
without having an adverse effect on such offering, including the price at which
such equity securities can be sold, then the Company shall include in such
Demand Registration the maximum number of shares of equity securities that such
underwriter or agent, as applicable, advises can be so sold without having such
adverse effect, allocated (i) first, to Registrable Securities requested by the
Investor(s) to be included in such Demand Registration allocated among such
requesting Investor(s) on a pro rata basis or in such other manner as they may
agree, and (ii) second, among all shares of equity securities of the Company
requested to be included in such Demand Registration by any other Persons
(including securities to be sold for the account of the Company) allocated among
such Persons on a pro rata basis or in such manner as they may agree.

(e)           Restrictions on Demand Registrations.  The Company may postpone
the filing or the effectiveness of a Demand Registration Statement, including
any prospectus supplement contemplated in the case of Section 1(b)(ii) above,
for a reasonable length of time, not to exceed 100 days in any 12-month period;
provided, however, that such period may be extended up to

2


--------------------------------------------------------------------------------




180 days in any 12-month period if the Company’s directors and executive
officers are restricted from selling the Company’s securities during such
additional period (other than pursuant to a preexisting 10b5-1 plan) (i) if,
based on the good faith judgment of the Company’s Board of Directors, such
postponement is necessary in order to avoid premature disclosure of a matter the
Company’s Board of Directors has determined would not be in the best interest of
the Company to be disclosed at such time, (ii) if the Company cannot obtain,
after using its reasonable best efforts, financial information (or information
used to prepare such information) from any third party necessary for inclusion
in such Demand Registration Statement, including any prospectus supplement
contemplated in the case of Section 1(b)(ii) above, or (iii) would materially
interfere with a material financing, merger, sale or acquisition of assets,
recapitalization or other similar corporate action of the Company that is
pending or expected by the Company to occur or be announced during the delay
period; provided, however, that the Investor(s) requesting such Demand
Registration Statement, including any prospectus supplement contemplated in the
case of Section 1(b)(ii) above, shall be entitled, at any time after receiving
notice of such postponement and before such Demand Registration Statement
becomes effective, or the filing of the prospectus supplement in the case of
Section 1(b)(ii) above, to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations.  The Company shall provide notice to the requesting
Investor(s) of (i) any postponement of the filing or effectiveness of a Demand
Registration Statement, including any prospectus supplement contemplated in the
case of Section 1(b)(ii) above, pursuant to this Section 1(e), (ii) the
Company’s decision to file or seek effectiveness of such Demand Registration
Statement, including any prospectus supplement contemplated in the case of
Section 1(b)(ii) above, following such postponement and (iii) the effectiveness
of such Demand Registration Statement, or the filing of a prospectus supplement
in the case of Section 1(b)(ii) above, following such postponement.  The Company
may defer the filing or effectiveness of a Demand Registration Statement,
including any prospectus supplement contemplated in the case of Section 1(b)(ii)
hereof, pursuant to this Section 1(e) no more than two times in any 12-month
period.  In addition, the Company shall not be obligated to effect, or to take
any action to effect, any Demand Registration pursuant to this Section 1 during
the period starting with the date 60 days prior to the Company’s good faith
estimate of the date of filing of, and ending six months after the effective
date of, a registration statement subject to Section 2 hereof; provided that the
Company is actively employing in good faith all reasonable efforts to cause such
registration statement to become effective.

(f)            Effective Period of Demand Registrations.  After any Demand
Registration filed pursuant to this Agreement has become effective or a
prospectus supplement contemplated in the case of Section 1(b)(ii) hereof has
been filed, the Company shall use its reasonable best efforts to keep such
Demand Registration Statement continuously effective for a period of at least 90
days from the date on which the SEC declares such Demand Registration Statement
effective in the case of Section 1(b)(i) or from the date of filing of the
prospectus supplement contemplated in the case of Section 1(b)(ii) hereof, as
applicable (plus the duration of any Blackout Period (as defined in Section 6
below)), or such shorter period that shall terminate when all of the Registrable
Securities covered by such Demand Registration Statement have been sold pursuant
to such Demand Registration Statement in accordance with the plan of
distribution set forth therein.

3


--------------------------------------------------------------------------------




(g)           “Additional Preemptive Securities Purchase” has the meaning set
forth in Section 1.3 of the Stockholder Agreement.

(h)           “Rite Aid Common Stock” means the shares of common stock, par
value $1.00 per share, of the Company.

(i)            “Preemptive Securities has the meaning set forth in Section 1.3
of the Stockholder Agreement.

(j)            “Prospectus” means the prospectus or prospectuses included in any
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, post-effective amendments and all material
incorporated by reference in such prospectus or prospectuses.

(k)           “Registrable Securities” means (i) any shares of Rite Aid Common
Stock issued as Stock Consideration, (ii) any Preemptive Securities purchased by
the Investor pursuant to an Additional Preemptive Securities Purchase that were
not issued pursuant to an effective registration statement or are not subject to
another registration rights agreement, (iii) any Rite Aid Common Stock purchased
by the Investor pursuant to Section 1.4 of the Stockholder Agreement and (iv)
any other security into or for which the Rite Aid Common Stock or the Preemptive
Securities referred to in clause (i), (ii) or (iii) has been converted,
substituted or exchanged, and any security issued or issuable with respect
thereto, in each case, upon any Company stock dividend or stock split or in
connection with a Company combination of shares, reclassification,
recapitalization, merger, consolidation or other reorganization.

As to any Registrable Securities, such securities shall cease to be Registrable
Securities when (i) a registration statement registering such Registrable
Securities under the Securities Act has been declared or becomes effective and
such shares of Registrable Securities have been sold or otherwise transferred by
the holder thereof pursuant to such effective registration statement, (ii) such
Registrable Securities are sold pursuant to Rule 144 under circumstances in
which any legend borne by such shares of Registrable Securities relating to
restrictions on the transferability thereof, under the Securities Act or
otherwise, is removed by the Company, (iii) such Registrable Securities are
eligible to be sold pursuant to paragraph (k) of Rule 144, (iv) such Registrable
Securities shall cease to be outstanding, or (v) such Registrable Securities are
transferred to any (a) Person that is not a 100% owned (directly or indirectly)
Affiliate of the Investor or such Person ceases to be a 100% owned (directly or
indirectly) Affiliate of the Investor or a Person, (b) Person that is not a
permissible transferee pursuant to this Agreement, or (c) Person in a
Stockholder Pro Rata Distribution that is not a 5% Spinoff Coutu Stockholder or
such Person ceases to be a 5% Spinoff Coutu Stockholder.

(l)            “Registration Statement” means any registration statement of the
Company that covers any of the Registrable Securities pursuant to the provisions
of this Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

4


--------------------------------------------------------------------------------




(m)          “Rule 144” means Rule 144 promulgated by the SEC pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC as a replacement thereto having
substantially the same effect as such rule.

(n)           “SEC” means the Securities and Exchange Commission.

(o)           “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated by the SEC from time to time thereunder.

(p)           “Stock Consideration” means the shares of Rite Aid Common Stock
issued to the Investor pursuant to the Stock Purchase Agreement.

(q)           “Stockholder Agreement” means that certain Stockholder Agreement
dated as of the date hereof, between the Company, the Investor and certain other
persons.

(r)            “Stock Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of the date hereof, between the Company and the Investor.

(s)           “underwritten registration or underwritten offering” means an
offering in which securities of the Company are sold to one or more underwriters
(as defined in Section 2(a)(ii) of the Securities Act) for resale to the
public.  For clarity purposes, an underwritten registration shall not include
the filing of a registration statement to offer securities on a delayed or
continuous basis pursuant to Rule 415 (or any successor rule) pursuant to the
Securities Act.

 

2.             Piggyback Registrations.

(a)           Right to Piggyback.  At any time after the Closing (as defined in
Section 2(f) below), whenever the Company proposes to publicly sell in an
underwritten offering (as defined in Section 1(s)) or register for sale any of
its equity securities in an underwritten registration (as defined in Section
1(s)) pursuant to a registration statement (a “Piggyback Registration
Statement”) under the Securities Act (other than a registration statement on
Form S-8 or Form S-4, or, in each case, pursuant to any similar successor forms
thereto), whether for its own account or for the account of one or more
securityholders of the Company (a “Piggyback Registration”), the Company shall
give written notice to the Investor at least ten Business Days (or if such
notice period is not practicable under the circumstances, the Company shall use
reasonable best efforts to provide the maximum prior written notice as is
reasonably practicable under the circumstances) prior to the initial filing of
such Piggyback Registration Statement or the date of the commencement of any
such offering of its intention to effect such sale or registration and, subject
to Sections 2(b) and 2(c) hereof, shall include in such Piggyback Registration
Statement all Registrable Securities of the same class of the securities that
are being registered and that are the subject of the offering with respect to
which the Company has received a written request from the Investor for inclusion
therein within five Business Days (as defined in Section 2(e) below) after the
date of the Company’s notice (or such shorter period if the Company provides
less than 6 Business Days notice as described in the parenthetical above).  The
Company may postpone or withdraw the filing or the effectiveness of a Piggyback
Registration at any time in its sole discretion, without prejudice to the
Investor’s right to immediately request a Demand Registration hereunder.  The
Investor’s right to participate in any Piggyback Registration shall be
conditioned on the Investor entering into an underwriting agreement in customary
form and

5


--------------------------------------------------------------------------------




acting in accordance with the terms and conditions thereof.  Notwithstanding
anything to the contrary contained herein, no 5% Spinoff Coutu Stockholder is
entitled to any rights under this Section 2.

(b)           Priority on Primary Registrations.  If a Piggyback Registration is
initiated as an underwritten primary registration on behalf of the Company, and
the managing underwriter advises the Company that in its reasonable opinion the
number of equity securities requested to be included in such registration
exceeds the number that can be sold in such offering without having an adverse
effect on such offering, including the price at which such equity securities can
be sold, then the Company shall include in such registration the maximum number
of shares that such underwriter advises can be so sold without having such
adverse effect, allocated (i) first, to the equity securities the Company
proposes to sell, (ii) second, between other equity securities (of the same
class of the securities being registered and that are the subject of the
offering) requested to be included in such Piggyback Registration by the
Investor and Green Equity Investors III, LP (“Green”), pro rata among the
Investor and Green on the basis of the percentage of the then outstanding shares
requested to be registered by them or on such basis as Green and the Investor
may agree among themselves and the Company and (iii) third, among other equity
securities (of the same class of the securities being registered and that are
the subject of the offering) requested to be included in such Piggyback
Registration by other security holders of the Company (other than the Investor
and Green), pro rata among such holder(s) on the basis of the percentage of the
then outstanding shares requested to be registered by them or on such basis as
such holder(s) may agree among themselves and the Company.

(c)           Priority on Secondary Registrations.  If a Piggyback Registration
is initiated as a secondary underwritten registration on behalf of a holder of
the Company’s securities other than the Investor, and the managing underwriter
advises the Company that in its reasonable opinion the number of securities
requested to be included in such registration exceeds the number that can be
sold in such offering without having an adverse effect on such offering,
including the price at which such securities can be sold, then the Company shall
include in such registration the maximum number of shares that such underwriter
advises can be so sold without having such adverse effect, allocated (i) first,
to the securities requested to be included therein by the holder(s) requesting
such registration, (ii) second, among other equity securities (of the same class
of the securities being registered and that are the subject of the offering)
requested to be included in such Piggyback Registration by the Investor and
Green (provided that Green is not the requesting holder), pro rata among the
Investor and Green on the basis of the percentage of the then outstanding shares
requested to be registered by them or on such basis as Green and the Investor
may agree among themselves and the Company (iii) third, among other equity
securities (of the same class of the securities being registered and that are
the subject of the offering) requested to be included in such registration by
other security holders of the Company (other than the Investor and Green) and
the Company, pro rata among such holder(s) and the Company on the basis of the
percentage of the then outstanding shares requested to be registered by them or
on such basis as such holder(s) may agree among themselves and the Company.

(d)           Conflicts with LGP Registration Rights Agreement.  Notwithstanding
anything to the contrary contained in this Section 2, to the extent the
provisions of this Section 2 conflict with the terms of the LGP Registration
Rights Agreement (as defined in Section 2(g) below), the terms of the LGP

6


--------------------------------------------------------------------------------




Registration Rights Agreement will control.  Section 2.2(b) of the LGP
Registration Rights Agreement prohibits holders of the Company’s securities from
having piggyback registration rights on underwritten takedowns on a shelf
registration statement filed pursuant to Section 2.1(d) of the LGP Registration
Rights Agreement.

(e)           “Business Day” means any day that is not a Saturday, a Sunday or
other day on which banks are required or authorized by law to be closed in New
York, New York.

(f)            “Closing” has the meaning set forth in the second “Whereas”
clause to the Stockholder Agreement.

(g)           “LGP Registration Rights Agreement” means that certain Amended and
Restated Registration Rights Agreement dated as of January 31, 2005, by and
among the Company and Green.

3.             Other Registrations.

The Company shall not enter into any agreement with respect to its equity
securities that adversely affects the priorities of the Investors in the event
of an underwriter cut-back as set forth in Sections 1(d), 2(b) and 2(c) herein
(to the extent the Investors have rights pursuant to such Sections).

4.             Selection of Underwriters.

The Investors requesting a Demand Registration shall have the right to select
the managing underwriter(s) to administer any Demand Registration subject to the
prior approval of the Company, which approval shall not be unreasonably withheld
or delayed.

5.             Holdback Agreements.

If requested by the Company or the managing underwriter of an underwritten
offering of the Company’s securities, each Investor (including any Lender hereby
permitted by Section 10 of this Agreement and any 5% Spinoff Coutu Stockholder)
shall agree not to sell or otherwise transfer or dispose of any securities of
the Company (other than pursuant to such registration) during the period 5 days
prior to and 90 days (or such longer or shorter period that the managing
underwriter or the Company, as the case may be, reasonably requests) following
the effective date of the Registration Statement relating to the offering of the
Company’s securities or the date of filing the prospectus supplement in the case
of a shelf takedown, as applicable, unless the managing underwriter agrees to
such sale or distribution.  At the request of the managing underwriter, or if
the Company requests the holdback agreement as set forth above, the Company will
enter into an analogous agreement of the same duration.

6.             Procedures.

(a)           Whenever an Investor requests that any Registrable Securities be
registered or sold pursuant to this Agreement, the Company shall use its
reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended underwritten offering,
and pursuant thereto the Company shall as soon as reasonably practicable (unless
otherwise stated below):

7


--------------------------------------------------------------------------------




(i)                    prepare and file with the SEC, as applicable, (A) a
Registration Statement on the appropriate form under the Securities Act, which
form shall be selected by the Company in its sole discretion, with respect to
such Registrable Securities and use its reasonable best efforts to cause such
Registration Statement to become effective or (B) the prospectus supplement
contemplated in Section 1(b)(ii) hereof; and before filing a Registration
Statement or Prospectus or any amendments or supplements thereto (including any
prospectus supplement for a shelf takedown but not including any report filed or
furnished pursuant to the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder (the
“Exchange Act”)), provide to one representative on behalf of all Investors
included in such Registration Statement (the “Representative”) and the managing
underwriter(s), copies of all such documents proposed to be filed, including
documents incorporated by reference in the Prospectus (but not including any
report filed or furnished pursuant to the Exchange Act or any exhibit to the
Registration Statement), and the Representative (and the managing
underwriter(s)) shall have the opportunity to review and comment thereon, and
the Company will make such changes and additions thereto as may be reasonably
requested by the Representative (and the managing underwriter(s)) prior to such
filing, unless the Company reasonably objects to such changes or additions;

(ii)                   prepare and file with the SEC such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be reasonably necessary to keep such Registration Statement
continuously effective for a period of 90 days from the date on which the SEC
declares such Registration Statement effective or from the date of filing of the
prospectus supplement contemplated in the case of Section 1(b)(ii) hereof, as
applicable (plus the duration of any Blackout Period), or such shorter period as
is necessary to complete the distribution of the securities covered by such
Registration Statement and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended underwritten
offering by the Investor set forth in such Registration Statement or prospectus
supplement;

(iii)                  furnish to each Investor whose Registrable Securities are
included in a Registration Statement such number of copies of such Registration
Statement, each amendment and supplement thereto, the Prospectus included in
such Registration Statement (including each preliminary Prospectus) and such
other documents as such Investor and any managing underwriter(s) may reasonably
request in order to facilitate the disposition of the Registrable Securities;
provided, however, that the Company shall have no obligation to furnish copies
of a final prospectus if the conditions of Rule 172(c) under the Securities Act
are satisfied by the Company.

(iv)                  use its reasonable best efforts to register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions (domestic or foreign) as the Investor(s) whose Registrable
Securities are included in a Registration Statement and any underwriter(s)
reasonably requests in writing and use its reasonable best efforts to do any and
all other acts and things that

8


--------------------------------------------------------------------------------




may be reasonably necessary or advisable to enable the Investor(s) and any
underwriter(s) to consummate the disposition in such jurisdictions of the
Registrable Securities (provided that the Company will not be required to (1)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (iv), (2) subject
itself to taxation in any such jurisdiction, (3) consent to general service of
process in any such jurisdiction or (4) make any changes to any report filed or
furnished pursuant to the Exchange Act that are incorporated by reference into
such Registration Statement);

(v)                   notify each Investor whose Registrable Securities are
included in a Registration Statement, and any managing underwriter(s) at any
time when a Prospectus relating thereto is required to be delivered or made
available under the Securities Act, of the occurrence of any event as a result
of which the Prospectus included in such Registration Statement contains an
untrue statement of a material fact or omits any material fact necessary to make
the statements therein not misleading, and, at the reasonable request of any
such Investor or any underwriter(s), the Company shall prepare a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;

(vi)                  in the case of an underwritten offering, (i) enter into
such customary agreements (including an underwriting agreement in customary
form), (ii) take all such other actions as the Representative or the managing
underwriter(s) reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
causing senior management and other Company personnel to reasonably cooperate
with the Investor(s) whose Registrable Securities are included in a Registration
Statement and the underwriter(s) in connection with performing due diligence)
and (iii) cause its counsel to issue opinions of counsel addressed and delivered
to the underwriter(s) in form, substance and scope as are customary in
underwritten offerings, subject to customary limitations, assumptions and
exclusions;

(vii)                 in the case of an underwritten offering, use its
reasonable best efforts to cause members of senior management of the Company to
be available to participate in, and to reasonably cooperate with the managing
underwriter(s) in connection with customary marketing activities (including
select conference calls, one-on-one meetings with prospective purchasers and
road shows);

(viii)                make available for inspection by the Investor(s) whose
Registrable Securities are included in a Registration Statement, any underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney, accountant or other agent retained by any such Investor or
underwriter, at reasonable times and in a reasonable manner, all pertinent
financial and other records, corporate documents and properties of the Company,
and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Investor, sales or placement agent,
underwriter, attorney, accountant or agent to conduct a

9


--------------------------------------------------------------------------------




reasonable investigation within the meaning of Section 11 of the Securities Act
in connection with such Registration Statement; provided that the foregoing
investigation and information gathering shall be coordinated on behalf of such
parties by one firm of counsel designated by and on behalf of such parties; and
provided, further, that if any such information is identified by the Company as
being confidential or proprietary, each Person receiving such information shall
agree to take such actions as are reasonably necessary to protect the
confidentiality of such information if requested by the Company;

(ix)                   maintain or provide a transfer agent and registrar for
all such Registrable Securities not later than the effective date of such
Registration Statement or prospectus supplement, as applicable;

(x)                    if requested by the managing underwriter(s) of an
underwritten offering, use reasonable best efforts to cause to be delivered,
upon the pricing of any underwritten offering, and at the time of closing of the
sale of Registrable Securities pursuant thereto, “comfort” letters from the
Company’s independent registered public accountants addressed to the
underwriter(s) stating that such accountants are independent public accountants
within the meaning of the Securities Act and the applicable rules and
regulations adopted by the SEC thereunder, and otherwise in customary form and
covering such financial and accounting matters as are customarily covered by
“comfort” letters of the independent registered public accountants delivered in
connection with primary underwritten public offerings;

(xi)                   cause all Registrable Securities covered by such
registration to be listed on each securities exchange or inter-dealer quotation
system on which similar securities issued by the Company are then listed; and

(xii)                 notify the Representative and any managing underwriter(s):

(1)           when the Registration Statement, any pre-effective amendment, the
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement has been filed (but not including any report filed or
furnished pursuant to the Exchange Act) and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

(2)           of any written request by the SEC for amendments or supplements to
the Registration Statement or Prospectus;

(3)           of the notification to the Company by the SEC of its initiation of
any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and

(4)           of the receipt by the Company of any notification with respect to
the suspension of the qualification of any Registrable Securities for sale under
the applicable securities or blue sky laws of any jurisdiction.

10


--------------------------------------------------------------------------------


 

(b)           The Company shall make available to each Investor whose
Registrable Securities are included in a Registration Statement (i) as soon as
reasonably practicable after the same is prepared and publicly distributed,
filed with the SEC, or received by the Company, an executed copy of each
Registration Statement and any amendment thereto, each preliminary Prospectus
and Prospectus and each amendment or supplement thereto (other than filings
pursuant to the Exchange Act), each letter written by or on behalf of the
Company to the SEC or the staff of the SEC (or other governmental agency or
self-regulatory body or other body having jurisdiction, including any domestic
or foreign securities exchange), and each item of correspondence from the SEC or
the Staff of the SEC (or other governmental agency or self-regulatory body or
other body having jurisdiction, including any domestic or foreign securities
exchange), in each case relating to such Registration Statement, and (ii) such
number of copies of a Prospectus, including a preliminary Prospectus, and all
amendments and supplements thereto and such other documents as the Investor or
any underwriter may reasonably request in order to facilitate the disposition of
the Registrable Securities.  The Company will as soon as reasonably practicable
notify the Representative of the effectiveness of each Registration Statement or
any post-effective amendment or the filing of the prospectus supplement
contemplated in Section 1(b)(ii) hereof.  The Company will as soon as reasonably
practicable respond to any and all comments received from the SEC or the Staff
of the SEC, with a view towards causing each Registration Statement or any
amendment thereto to be declared effective by the SEC as soon as reasonably
practicable and shall file an acceleration request as soon as reasonably
practicable following the resolution or clearance of all SEC comments or, if
applicable, following notification by the SEC that any such Registration
Statement or any amendment thereto will not be subject to review.  The Company
may require an Investor to furnish to the Company information regarding such
Investor and the distribution of such securities as the Company reasonably
determines, based on the advice of counsel, is required or desirable to be
included in any Registration Statement or the prospectus supplement contemplated
by Section 1(b)(ii) hereof.

(c)           Upon notice from the Company of the happening of any event of the
kind described in clauses (2), (3) or (4) of Section 6(a)(xii) hereof or upon
notice from the Company of the happening of any event as a result of which the
Prospectus included in such Registration Statement (including the prospectus
supplement contemplated by Section 1(b)(ii) hereof, as applicable) contains an
untrue statement of a material fact or omits any material fact necessary to make
the statements therein not misleading (a “Suspension Notice”), the Investor(s)
will forthwith discontinue disposition of Registrable Securities pursuant to
such Registration Statement for a reasonable length of time until the
Investor(s) are advised in writing by the Company that the use of the Prospectus
may be resumed and, if necessary, is furnished with a supplemented or amended
Prospectus as contemplated by Section 6(a) hereof.  If the Company shall give
the Investor(s) any Suspension Notice, the Company shall extend the period of
time during which the Company is required to maintain the applicable
Registration Statement effective pursuant to this Agreement by the number of
days during the period from and including the date of the giving of such
Suspension Notice to and including the date the Investor(s) either are advised
by the Company that the use of the Prospectus may be resumed or receives the
copies of the supplemented or amended Prospectus contemplated by Section 6(a)
hereof (a “Blackout Period”).  In any event, the Company shall not be entitled
to deliver more than a total of two Suspension Notices in any 12-month period.

11


--------------------------------------------------------------------------------




7.             Registration Expenses.

(a)           All expenses incident to the Company’s performance of or
compliance with this Agreement, including, without limitation, (i) all
registration and filing fees (including SEC registration fees and National
Association of Securities Dealers, Inc. filing fees), fees and expenses incurred
in connection with compliance with securities or blue sky laws, listing
application fees, printing expenses, transfer agent’s and registrar’s fees, cost
of distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all accountants and other Persons retained by the Company (all such expenses
being herein called “Registration Expenses”), shall be borne by the Company.  In
addition, the Company shall pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit or quarterly
review, the expense of any liability insurance and the expenses and fees for
listing the securities to be registered on each securities exchange on which
they are to be listed.  Notwithstanding anything to the contrary contained
herein, Registration Expenses shall not include any underwriting discounts or
commissions or transfer taxes, if any, attributable to the sale of Registrable
Securities.  In connection with each registration initiated hereunder (whether a
Demand Registration or a Piggyback Registration in which an Investor elects to
participate if it has such right), the Company shall pay or reimburse the
Investor(s) for the reasonable documented fees and expenses of one law firm
chosen by all of the Investors included in such Registration Statement as their
counsel; provided that such fees and expenses as to any registration shall not
exceed $35,000.  For the avoidance of doubt, the maximum amount of legal fees
and expenses of the Investor(s) that the Company shall be required to reimburse
per registration is $35,000 whether or not more than one Investor participates
in such registration.

(b)           The obligation of the Company to bear the expenses described in
Section 7(a) hereof shall apply irrespective of whether a registration, once
properly demanded, if applicable, becomes effective, is withdrawn or suspended,
is converted to another form of registration and irrespective of when any of the
foregoing shall occur.

8.             Indemnification.

(a)           The Company agrees to indemnify and hold harmless each Investor,
its partners, directors, officers, Affiliates, agents and representatives and
each Person who controls (within the meaning of Section 15 of the Securities
Act) each Investor from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable costs of investigation) (each, a
“Liability” and collectively, “Liabilities”), arising out of or based upon any
untrue, or allegedly untrue, statement of a material fact contained in any
Registration Statement, prospectus or preliminary prospectus or arising out of
or based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading under the circumstances such statements were made, except insofar as
such Liability (x) arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission contained in such
Registration Statement, preliminary

12


--------------------------------------------------------------------------------




prospectus or final prospectus in reliance and in conformity with information
concerning the Investor furnished in writing to the Company by the Investor
expressly for use therein, (y) arises out of or is based upon offers or sales
effected by the Investor “by means of” (as defined in Securities Act Rule 159A)
a “free writing prospectus” (as defined in Securities Act Rule 405) that was not
authorized in writing by the Company, or (z) for any liability which was caused
by the Investor’s failure to deliver or make available to the Investor’s
immediate purchaser a copy of the Registration Statement or prospectus or any
amendments or supplements thereto (if the same was required by applicable law to
be delivered or made available); provided, however, the obligations of the
Company hereunder shall not apply to amounts paid in settlement of any such
claims, losses, damages or liabilities (or actions in respect thereof) if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed).

(b)           In connection with any Registration Statement in which an Investor
is participating pursuant to this Agreement, such Investor shall promptly
furnish to the Company in writing such information with respect to the Investor
as the Company may reasonably request or as may be required by law for use in
connection with any such Registration Statement or prospectus and all
information required to be disclosed in order to make the information previously
furnished to the Company by such Investor not materially misleading or necessary
to cause such Registration Statement not to omit a material fact with respect to
the Investor necessary in order to make the statements therein not misleading. 
Each Investor agrees to indemnify and hold harmless the Company, its directors,
officers, Affiliates, agents and representatives, and each Person who controls
the Company (within the meaning of Section 15 of the Securities Act) to the same
extent as the foregoing indemnity from the Company to the Investor, but only (x)
if such statement or alleged statement or omission or alleged omission was made
in reliance upon and in conformity with information with respect to the Investor
furnished in writing to the Company by such Investor expressly for use in such
Registration Statement or prospectus, (y) for any Liability which arises out of
or is based upon offers or sales by such Investor “by means of” (as defined in
Securities Act Rule 159A) a “free writing prospectus” (as defined in Securities
Act Rule 405) that was not authorized in writing by the Company or (z) for any
liability which was caused by such Investor’s failure to deliver or make
available to such Investor’s immediate purchaser a copy of the Registration
Statement or prospectus or any amendments or supplements thereto (if the same
was required by applicable law to be delivered or made available); provided,
however, that (x) an Investor shall not be liable hereunder for any amounts in
excess of the gross proceeds received by such Investor pursuant to such
registration, and (y) the obligations of an Investor hereunder shall not apply
to amounts paid in settlement of any such claims, losses, damages or liabilities
(or actions in respect thereof) if such settlement is effected without the
consent of such Investor (which consent shall not be unreasonably withheld,
conditioned or delayed).

(c)           Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such

13


--------------------------------------------------------------------------------




consent will not be unreasonably withheld, conditioned or delayed).  An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to any local counsel) for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such claim. 
Failure to give prompt written notice shall not release the indemnifying party
from its obligations hereunder.

(d)           The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.

(e)           If the indemnification provided for in or pursuant to this
Section 8 is due in accordance with the terms hereof, but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with the statements or omissions
that result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations.  The relative fault of the
indemnifying party on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party, and by such party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

(f)            Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in an underwriting agreement
entered into in connection with an underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.

9.             Rule 144.

The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and it will take such further action as the
Investor may reasonably request to make available adequate current public
information with respect to the Company meeting the current public information
requirements of Rule 144(c) under the Securities Act, to the extent required to
enable an Investor to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such Rule may be amended from time to time, or (ii)
any similar rule or regulation hereafter adopted by the SEC.

14


--------------------------------------------------------------------------------




10.          Transfer of Registration Rights.

No Investor may transfer or assign all or any portion of its then remaining
rights under this Agreement (except by operation of law pursuant to a merger or
similar business combination) without the prior written consent of the Company;
provided that the original Investor may assign its rights and obligations
hereunder (in whole or in part) to a 100% owned (directly or indirectly)
Affiliate that agrees in writing with the Company to be bound by this Agreement
as fully as if it were an initial signatory hereto (which Affiliate shall
appoint The Corporation Trust Company as its agent to the same extent as the
original Investor is required pursuant to Section 11(e)(ii)), and any such
transferee may thereafter make corresponding assignments in accordance with this
proviso but only to other 100% owned (directly or indirectly) Affiliates of the
original Investor.  For purposes of clarity, any assignee permitted by the
preceding sentence must remain a 100% owned (directly or indirectly) Affiliate
of the original Investor, or else it shall forfeit the rights assigned to it
hereunder.  Additionally, the original Investor may assign its rights and
obligations hereunder (in whole or in part) to a financial institution generally
in the commercial lending business (a “Lender”) to which the original Investor
or any of its 100% owned (directly or indirectly) Affiliates pledges, encumbers
or hypothecates any Registrable Securities or any interest in any Registrable
Securities to secure bona fide recourse borrowings effected in good faith so
long as: (A) the Investor or any such Affiliate notifies the Company of its
intention to enter into such pledge, encumbrance or hypothecation at least five
Business Days prior thereto, (B) such Lender is not granted any rights hereunder
with respect to the Registrable Securities prior to any foreclosure, and (C) the
Lender agrees in writing with the Investor or any such Affiliate and the Company
in an agreement that expressly provides that (x) the Company is a party to such
Agreement, entitled to enforce such agreement directly against the Lender and
(y) such agreement cannot be amended or modified in any manner which adversely
affects the Company without the written consent of the Company.  In the event
any shares of Registerable Common Stock are transferred to one or more 100%
(directly or indirectly) owned Affiliates or a Lender in a manner permitted by
this Agreement, the Investor shall notify the Company in writing of a single
Person which shall be the authorized representative to receive notices and take
all actions on behalf of the Investor and/or its permitted 100% owned (directly
or indirectly) Affiliate and Lender assignees.  In addition to the foregoing,
the original Investor may transfer some or all of its remaining rights under
this Agreement in accordance with Section 12 of this Agreement.

15


--------------------------------------------------------------------------------




11.          Miscellaneous.

(a)           Notices.  All notices and other communications hereunder shall be
in writing and shall be addressed as follows (or at such other address for a
party as shall be specified by like notice):

If to the Company:

Rite Aid Corporation
30 Hunter Lane
Camp Hill, PA 17011
Facsimile:  (717) 760-7867
Attention:   Robert B. Sari

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Facsimile:  (212) 735-2000
Attention:   Nancy A. Lieberman
                   Stacy J. Kanter

If to the Investor:

The Jean Coutu Group (PJC) Inc.
530, Bériault Street
Longueuil QC
J4G 1S8 Canada
Facsimile:  (450) 646-6686
Attention:   Kim Lachapelle

with a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP
Times Square Tower
Seven Times Square
New York, New York 10036
Facsimile:  (212) 326-2061
Attention:   Spencer D. Klein

If to a transferee Investor, to the address of such transferee Investor set
forth in the transfer documentation provided to the Company.

All such notices or communications shall be deemed to have been delivered and
received: (a) if delivered in person, on the day of such delivery, (b) if by
facsimile, on the day on which such facsimile was sent, provided that an
appropriate electronic confirmation or answerback is received, or (c) if by a
recognized next day courier service, on the first Business Day following the
date of dispatch.  Each notice, written communication, certificate, instrument
and other document required by be delivered under this Agreement shall be in the
English language.

(b)           No Waivers.  No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise

16


--------------------------------------------------------------------------------




thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

(c)           Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, subject to Sections 10 and 12 hereof.  If the
outstanding Rite Aid Common Stock or other Registrable Securities are converted
into or exchanged or substituted for other securities issued by any other
Person, as a condition to the effectiveness of the merger, consolidation,
reclassification, share exchange or other transaction pursuant to which such
conversion, exchange, substitution or other transaction takes place, such other
Person shall automatically become bound hereby with respect to such other
securities constituting Registrable Securities and, if requested by the Investor
or a permitted transferee, shall further evidence such obligation by executing
and delivering to the Investor and such transferee a written agreement to such
effect in form and substance satisfactory to the Investor.

(d)           Governing Law.  THIS AGREEMENT, THE LEGAL RELATIONS BETWEEN THE
PARTIES AND THE ADJUDICATION AND THE ENFORCEMENT THEREOF, SHALL BE GOVERNED BY
AND INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED WHOLLY
WITHIN THAT JURISDICTION, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW RULES
THEREOF.

(e)           Consent to Jurisdiction.

(i)           Each party to this Agreement, by its execution hereof, hereby:

(1)       irrevocably and unconditionally submits to the exclusive jurisdiction
in the Court of Chancery of the State of Delaware or any court of the United
States located in the State of Delaware, for the purpose of any and all actions,
suits or proceedings arising in whole or in part out of, related to, based upon
or in connection with this Agreement or the subject matter hereof;

(2)       waives to the extent not prohibited by applicable Law, and agrees not
to assert, by way of motion, as a defense or otherwise, in any such action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
any such action brought in one of the above-named courts should be dismissed on
grounds of forum non conveniens, should be transferred to any court other than
one of the above-named courts, or should be stayed by reason of the pendency of
some other proceeding in any other court other than one of the above-named
courts, or that this Agreement or the subject matter hereof may not be enforced
in or by such court; and

17


--------------------------------------------------------------------------------




(3)       agrees not to commence any such action other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action to any court other
than one of the above-named courts whether on the grounds of forum non
conveniens or otherwise.

(ii)          The original Investor hereby irrevocably and unconditionally
designates, appoints, and empowers The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf
service of any and all legal process, summons, notices and documents that may be
served in any action, suit or proceeding brought against such Investor in any
such United States federal or state court with respect to its obligations,
liabilities or any other matter arising out of or in connection with this
Agreement and that may be made on such designee, appointee and agent in
accordance with legal procedures prescribed for such courts.  If for any reason
such designee, appointee and agent hereunder shall cease to be available to act
as such, such Investor agrees to designate a new designee, appointee and agent
in the State of Delaware on the terms and for the purposes of this Section 11(e)
reasonably satisfactory to the Company.  The original Investor further hereby
irrevocably consents and agrees to the service of any and all legal process,
summons, notices and documents in any such action, suit or proceeding against
such Investor by serving a copy thereof upon the relevant agent for service of
process referred to in this Section 11(e) (whether or not the appointment of
such agent shall for any reason prove to be ineffective or such agent shall
accept or acknowledge such service) or by sending copies thereof by a recognized
next day courier service to such Investor at its address specified in or
designated pursuant to this Agreement.  The original Investor agrees that the
failure of any such designee, appointee and agent to give any notice of such
service to them shall not impair or affect in any way the validity of such
service or any judgment rendered in any action or proceeding based thereon.

(f)            Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

(g)           Counterparts; Effectiveness.  This Agreement may be executed in
any number of counterparts (including by facsimile) and by different parties
hereto in separate counterparts, with the same effect as if all parties had
signed the same document.  All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument. 
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.

(h)           Entire Agreement.  This Agreement and the Stockholder Agreement
(but only to the extent explicitly referenced herein) contain the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes and replaces all other prior agreements, written or oral, among
the parties hereto with respect to the subject matter hereof.

18


--------------------------------------------------------------------------------




(i)            Captions.  The headings and other captions in this Agreement are
for convenience and reference only and shall not be used in interpreting,
construing or enforcing any provision of this Agreement.

(j)            Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the fullest extent possible.

(k)           Amendments.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to or departures from the provisions hereof may not be
given, without the written consent of the Company and Investors that
Beneficially Own a majority of the Registrable Securities.

(l)            Equitable Relief.  The parties hereto agree that legal remedies
may be inadequate to enforce the provisions of this Agreement and that equitable
relief, including specific performance and injunctive relief, may be used to
enforce the provisions of this Agreement.

12.          Stockholder Pro Rata Distribution.

(a)           In addition to the transfers permitted by Section 10 herein, the
original Investor may transfer all or some of its remaining registration rights
under this Agreement as part of a pro-rata dividend, spin-off, distribution or
similar recapitalization (a “Stockholder Pro Rata Distribution”) to a Coutu
Stockholder (as defined in Section 12(e) below) that either individually,
together with its Affiliates or as a member of a Group (as defined in Section
12(d) below) Beneficially Owns (as defined in Section 12(c) below) more than 5%
of the Total Voting Power (as defined in Section 12(f) below) after the
Stockholder Pro Rata Distribution (a “5% Spinoff Coutu Stockholder”), so long
as: (A) the original Investor notifies the Company of its intention to
consummate such Stockholder Pro Rata Distribution at least five Business Days
prior thereto, and (B) the 5% Spinoff Coutu Stockholder shall execute a
counterpart signature page to this Agreement stating that it agrees to be bound
by the terms and conditions of this Agreement and shall appoint The Corporation
Trust Company as its agent to the same extent as the original Investor is
required pursuant to Section 11(e)(ii).  In the event any Registrable Securities
are transferred to one or more 5% Spinoff Coutu Stockholders in a manner
permitted by this Agreement, the 5% Spinoff Coutu Stockholder shall notify the
Company in writing of a single Person which shall be the authorized
representative to receive notices and take all actions on behalf of such 5%
Spinoff Coutu Stockholders.  The notice provided in accordance with Section
2.2(a)(iv) of the Stockholder Agreement shall be deemed to satisfy the foregoing
notice requirement.

(b)           “Beneficial Ownership” has the meaning set forth in Section 1.1 of
the Stockholder Agreement.

19


--------------------------------------------------------------------------------




(c)           “Coutu Stockholder” has the meaning set forth in Section 2.2(g) of
the Stockholder Agreement.

(d)           “Family Member” has the meaning set forth in the preamble to the
Stockholder Agreement.

(e)           “Group” has the meaning set forth in Section 1.1 of the
Stockholder Agreement.

(f)            “Total Voting Power” has the meaning set forth in Section 1.1 of
the Stockholder Agreement.

13.          Effectiveness.

This Agreement shall become effective upon the Closing and prior thereto shall
be of no force or effect.  If the Stock Purchase Agreement shall be terminated
in accordance with its terms prior to the Closing, this Agreement and any
actions or agreements contemplated hereby shall automatically be of no force or
effect.

[Remainder of page intentionally left blank.]

 

20


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

RITE AID CORPORATION

 

 

 

 

 

By:

/s/ Robert B. Sari

 

 

Name:

 

Robert B. Sari

 

 

Title:

 

Executive Vice President and

 

 

 

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

THE JEAN COUTU GROUP (PJC) INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jean Coutu

 

 

Name:

 

Jean Coutu

 

 

Title:

 

Chairman of the Board, President

 

 

 

 

and Chief Executive Officer

 


--------------------------------------------------------------------------------